Citation Nr: 1046661	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2008, 
for the award of a 20 percent rating for a service-connected 
right foot disability (status post-fracture and deformity of the 
right foot).

2.  Entitlement to an increased rating for a right foot 
disability, rated 20 percent as of July 11, 2008.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to April 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, 
that granted service connection and assigned a 10 percent 
disability rating for a right foot disability, effective 
September 12, 2006.  A September 2009 rating decision increased 
the rating from 10 percent to 20 percent for the Veteran's right 
foot disability, effective July 11, 2008.  However, as that grant 
does not represent a total grant of benefits sought on appeal, 
the claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The issues of entitlement to an increased rating for a right foot 
disability from July 11, 2008, and a TDIU are REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A January 2007 rating decision granted service connection and 
assigned a 10 percent rating for the Veteran's right foot 
disability, effective September 12, 2006.  The Veteran appealed 
that decision.

2.  A September 2009 rating decision increased the rating for the 
Veteran's right foot disability from 10 percent to 20 percent, 
effective July 11, 2008, based on a July 2008 VA examination.

3.  In November 2009, the Veteran appealed the September 2009 
rating decision and sought an effective dater earlier than July 
11, 2008, for the assignment of a 20 percent disability rating 
for his right foot disability.

4.  There is no medical evidence of record dated in the year 
prior to July 11, 2008, which shows that the Veteran would be 
entitled to a 20 percent disability rating for his service-
connected right foot disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 2008, 
for the assignment of 20 percent rating for a service-connected 
right foot disability have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for an effective date earlier than July 11, 
2008, for the award of a 20 percent disability for a service-
connected right foot disability, arises from his November 2009 
disagreement with the date assigned following the award of a 20 
percent disability rating by a September 2009 rating decision.  
However, that claim also includes consideration of entitlement to 
an increased rating for the right foot disability prior to July 
11, 2008.

The RO did not provide the Veteran with any notice of the 
information and evidence necessary to substantiate his claim, nor 
did it inform him of any information or evidence concerning 
earlier effective dates, nor of any evidence and information that 
he was expected to provide.  The letter notifying him of the 
denial of his claim additionally did not inform him of the 
requirements of 38 C.F.R. § 4.71a, Diagnostic Codes Code 5299-
5284.  As a result, the notice provided to the Veteran failed to 
satisfy all of the requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  These errors are presumed 
prejudicial unless the purpose of the notice requirements was not 
frustrated.  The purpose of the notice requirements is not 
frustrated where it is demonstrated that (1) any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed, or (3) that a benefit could not have been 
awarded as a matter of law.  38 U.S.C.A. § 7261(b)(2) (West 
2002); Sanders v. Nicholson, 487 F.3d 881 (2007); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In this case, the Board finds that the notice errors were not 
prejudicial because benefits could not have been awarded as a 
matter of law.  Because the Veteran is not entitled to an 
effective date earlier than July 11, 2008, for the assignment of 
a 20 percent disability rating for his service-connected right 
foot disability as a matter of law, he was not prejudiced by the 
any notice errors pursuant to 38 U.S.C.A. § 5103(a) or the 
applicable case law.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
(the purpose of § 5103(a) notice is not frustrated and the 
claimant is not prejudiced when the benefit sought cannot be 
awarded as a matter of law); Valiao v. Principi, 17 Vet. App. 229 
(2003) (determining that a notice error was nonprejudicial where 
appellant was not entitled to benefits as a matter of law).  In 
this case, there is no prejudice because the competent medical 
evidence does not show that the Veteran was entitled to a 20 
percent rating prior to July 11, 2008.  Thus, a remand for 
further development could not possibly change the outcome of the 
decision, and it is not prejudicial to proceed to finally decide 
the issue discussed in this decision.  Valiao v. Principi, 17 
Vet. App. 229 (2003).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that an 
increase in disability has occurred, if the claim is received 
within a year from that date.  Otherwise, the effective date is 
the later of the date of increase in disability or the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 
(1997).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).  However, 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the increase 
precedes the claim, provided also that the claim is received 
within one year after the increase.  In these cases, the Board 
must determine under the evidence of record the earliest date 
that the increased rating was ascertainable.  Hazan v. Gober, 10 
Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12- 98, 63 Fed. Reg. 56705 (1998).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an informal 
claim for benefits if the report relates to a disability which 
may establish entitlement.  Once a formal claim for pension or 
compensation has been allowed or a formal claim for compensation 
has been disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of a report of 
examination or hospitalization by VA or the uniformed services 
will be accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2010).

The Veteran contends that he is entitled to an effective date 
earlier than July 11, 2008, for the award of a 20 percent 
disability rating for a right foot disability.

A January 2007 rating decision granted service connection and 
assigned a 10 percent disability rating for the Veteran's right 
foot disability (status post fracture and deformity of the right 
foot), effective September 12, 2006.  The Veteran filed a timely 
notice of disagreement that same month with the rating assigned.

A September 2009 rating decision granted an increased rating of 
20 percent effective July 11, 2008, based on a July 2008 VA 
examination which the RO determined was the date that an increase 
in disability was first shown.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2010).  In a November 2009 notice 
of disagreement, the Veteran requested "retroactive compensation 
for the additional 10 percent disability rating and an earlier 
effective date of September 12, 2006," the date of service 
connection for a right foot disability, for the 20 percent 
rating.  In determining whether the Veteran is entitled to an 
earlier effective date for his increased rating of 20 percent, 
the pertinent question is whether was a factually ascertainable 
increase in disability prior to July 11, 2008.

The question before the Board is whether, based upon the evidence 
of record, it is factually ascertainable that the Veteran's right 
foot disability increased in severity prior to July 11, 2008, and 
after the September 12, 2006, effective date for service 
connection.  Therefore, the Board must consider the period from 
September 12, 2006, to July 11, 2008, to determine if a 20 
percent rating was warranted.  The evidence for consideration 
includes VA and private medical records and December 2006 and 
January 2007 VA examinations.

The Veteran's right foot disability has been rated as 20 percent 
pursuant to Diagnostic Code 5299-5284.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2010).  When an unlisted disease, 
injury, or residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be assigned as follows:  
the first two digits will be selected from that part of the 
schedule most closely identifying the part, or system of the body 
involved, in this case, the musculoskeletal system, and the last 
two digits will be 99 for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27 (2010).  Diagnostic Code 5284 pertains to other 
foot injuries.  Diagnostic Code 5276 is another applicable code, 
which pertains to acquired flat foot.  38 C.F.R. § 4.71a, DCs 
5276, 5284 (2010).

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5277 (weak foot), 5278 (claw 
foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux 
rigidus), 5282 (hammertoes), and 5283 (malunion or nonunion of 
the tarsal or metatarsal bones) do not apply, as the evidence 
does not show that the Veteran had any of these disabilities.

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  Moderately severa 
residuals of other foot injuries warrant a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Under Diagnostic Code 5276, a 10 percent rating is warranted for 
bilateral or unilateral moderate pes planus with weight-bearing 
line over or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  A 20 percent 
disability rating is provided for severe unilateral pes planus, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

Private treatment records include a December 2006 report that 
shows the Veteran's complaints of pain and a right foot 
deformity.  While the Veteran had undergone two attempted closed 
reductions of the right foot, the right foot remained in a 
remained in a flat position with pain along the medial arch area 
with a bony prominence.  Standing and weight-bearing activities 
aggravated the condition.  Orthotics were helpful in relieving 
the Veteran's symptoms until the previous year when he noticed 
that his right foot began turning outward and became increasingly 
more painful with pain along the lateral aspect of the lateral 
ankle.  Neurovascular and dermatological examinations were 
normal.  An examination of the anterior, posterior, and lateral 
muscle groups of the right foot demonstrated adequate strength.  
There was adequate dorsiflexion of the ankles and knees on 
extension and flexion.  Further examination indicated a severe 
pes valgoplanus deformity with limited subtalar joint eversion on 
range of motion.  The tuberosity of the navicular was prominent 
with transverse plane abduction with standing.  There was 
erythema over the prominent navicular.  Plantar flexion range of 
motion of the hallux interphalangeal joint was restricted.  An X-
ray examination of the right foot indicated a pes planus 
deformity with os trigonum.  There was dorsal lipping of the 
talonavicular joint and os tibiale externum or an old navicular 
fracture.  There was a decreased joint space of the anterior and 
middle subtalar joint facet.  There was an apparent old avulsion 
fracture of the medial proximal condyles of the distal hallux 
phalanx and an abduction deformity of the talonavicular joint.  
Bone density was normal.

On VA examination in December 2006, the Veteran complained of 
worsening right foot pain and was advised to wear orthotics.  He 
indicated that he wore tight shoes and that the inside of one 
shoe was worn down on the medial aspect where he had a bony 
deformity that was tender.  The Veteran also had severe pain in 
the right medial arch, especially with prolonged walking, and 
occasionally used a cane.  He could walk no more than one block 
without worsening pain and was unable to wear shoes without 
orthotics or a strap.  Pain was rated a four to five out of ten 
on the pain scale.  There was occasional swelling, a bony 
prominence, and redness of the skin on the bony prominence that 
rubbed against the shoe.  Examination of the right foot indicated 
a slight pes planus deformity with a slightly fallen medial arch.  
There was also a bony prominence on the medial aspect of the 
right foot around the tarsal area, which was located anterior and 
inferior to the medial malleolus.  While the bony deformity 
itself was not tender, there was some erythema on the bony aspect 
and tenderness along the mid-medial arch extending slightly into 
the ball of the Veteran's right foot.  There was no tenderness in 
the heel or any hammertoe deformity.  However, there was slight 
swelling in the mid-medial arch.  An X-ray examination indicated 
an ossific projection at the medial proximal navicular bone 
consistent with an old fracture.  The examiner also indicated 
that the Veteran walked with a limp especially on the right side 
while wearing a strap and orthotic in his right shoe.  
Examination of the right shoe revealed wearing of the heel of the 
shoe, as well as along the inside of the medial aspect of the 
shoe that corresponded with the bony prominence.  There was also 
a little bulging in the leather of the shoe on the same level as 
the bony prominence.  The toes had a full range of motion of 
without pain.  However, pain and tenderness were presented with 
walking.  The Veteran was diagnosed with status post fracture and 
deformity of the right foot.  While there was evidence of a 
prominent right foot deformity and pain, range of motion of the 
right foot and ankle was within normal limits without any change 
after repetitive use.  In addition, there was no additional loss 
of range of motion of the right foot due to painful motion, 
weakness, impaired endurance, incoordination, instability, or 
acute flares.

Records dated in November 2007 indicate a collapsing pes 
valgoplanus right foot with prominent navicular and erythema with 
a large effusion overlying the course of the posterior tibial 
tendon.  There was a collapsed medial column and pain on 
palpation along the course of the posterior tibial tendon.  
Orthotics consisted of Rohadur plates with significantly unstable 
rear-foot posting.  A physician opined that the Veteran would 
probably benefit from a custom ankle-foot orthosis to correct 
abnormal foot and ankle function.

On VA examination in July 2008, the Veteran presented with 
complaints of constant pain, weakness, and deformity in the right 
foot with weight-bearing.  He required the constant use of a 
Richie brace and had used a cane for the past two years.  The 
Veteran tried multiple inserts, orthotics, ankle wraps, and 
braces but found that the currently prescribed brace was the most 
useful.  He wore Rockport shoes to accommodate the brace which 
wore out in about six months.  With ambulation, the Veteran's 
right foot turned outward to avoid pressure on the medial foot.  
He took Tramadol without which weight-bearing was extremely 
painful.  He had not undergone surgery.  Right foot pain was 
aggravated by weight-bearing and relieved to some extent with 
rest and the use of oral analgesics.

On examination, the Veteran used a right-handed cane and wore a 
Richie brace on the right foot, the medial portion of which had 
been cut away to accommodate the bony prominence of the medial 
mid-foot.  He wore lace-up Rockport casual dress shoes and the 
inner portion of the right shoe was stretched out considerably 
with increased wear of the heel of the right shoe.  On 
examination of the right foot, there was an obvious marked 
deformity of the medial foot with protruding bony prominence of 
the navicular and marked valgus deformity.  There was a callus 
over the bony prominence which was erythematous in color without 
tenderness, increased skin warmth, or any evidence of skin 
breakdown.  No other significant callosities were observed.  
There was a definite loss of the longitudinal arch which was 
totally flattened with weight-bearing. There was severe 
tenderness to palpation over the posterior tibialis and inferior 
malleolar area that extended to the insertional level over the 
medial mid-foot.  This finding of marked posterior tibial 
tenderness was repeatedly elicited.  However, there was no 
evidence of ankle joint instability to medial, lateral, and 
anterior-posterior stress testing.  Dorsalis pedis pulse was 
intact, but there was a definite limp favoring the right leg.  
Upon ambulation, the Veteran was flat-footed on the right foot 
which abducted to 35 degrees.  He was diagnosed with right foot 
status post healed navicular fracture with bony deformity; a 
talonavicular collapse with mid-foot degenerative joint disease, 
forefoot pronation, valgus deformity, and chronic posterior 
tibialis tendonitis; an old fracture of the right great toe; and 
interphalangeal joint healed with ankylosis.

The Board finds that at no time prior to July 11, 2008, was an 
increase in disability commensurate with a rating of 20 percent 
factually ascertainable.  The competent evidence prior to July 
11, 2008, does not show that the Veteran's right foot disability 
was moderately severe in degree, pursuant to Diagnostic Code 
5284.  On VA examination in December 2006, while there was 
evidence of a prominent right foot deformity and pain, range of 
motion of the right foot was normal.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2010).  Neither does the Board find that an 
increase in disability commensurate with a rating of 20 percent 
was factually ascertainable pursuant to Diagnostic Code 5276 
prior to July 11, 2008.  While a December 2006 medical report 
indicated a more severe fallen arch, in December 2006, 
examination of the right foot indicated no more than a slight pes 
planus deformity with a slightly fallen medial arch.  Examination 
of the right foot in November 2007 indicated a collapsing pes 
valgoplanus foot with effusion, a collapsed medial column, and 
pain on palpation along the course of the posterior tibial 
tendon.  The Board finds that the evidence does not show that the 
Veteran had severe unilateral pes planus, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling on 
use, and characteristic callosities prior to July 11, 2008.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Accordingly, the 
Board finds that the evidence does not establish that the Veteran 
was entitled to a rating of 20 percent under either Diagnostic 
Codes 5276 or 5284 prior to July 11, 2008.  38 C.F.R. § 4.71a 
(2010).

The Board finds that at no time prior to July 11, 2008, was an 
increase in disability commensurate with a rating of 20 percent 
factually ascertainable.  As the evidence does not show that the 
Veteran's right foot disability met the criteria for a 20 percent 
rating prior to July 11, 2008, an earlier effective date for the 
20 percent rating is not warranted.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (20020; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than July 11, 2008, for the award of a 
20 percent disability for a service-connected right foot 
disability, is denied.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims for an increased rating for a right foot 
disability as of July 11, 2008, and a TDIU.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  A review of the claims file shows that the most 
recent VA medical records are dated in December 2009.  To aid in 
adjudication, any subsequent VA medical records should be 
obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran was afforded a VA orthopedic examination in July 
2008.  VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not overly remote, because updated VA treatment 
records have been requested, the prudent and thorough course of 
action is to afford the Veteran a VA examination to ascertain the 
current nature and severity of his right foot disability.  
Furthermore, the Veteran has claimed that his fallen arch results 
in a leg length discrepancy.

In April 2010, the Veteran raised a claim for a TDIU rating.  
Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991).

The Veteran has been granted a 70 percent disability rating for 
posstraumatic stress disorder (PTSD); 20 percent disability 
ratings each for diabetes mellitus, a right foot disability, and 
bilateral hearing loss; a 10 percent disability rating for 
tinnitus; and 0 percent ratings each for bilateral cataracts and 
erectile dysfunction.  Currently, the combined disability rating 
is 90 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2010).  Therefore, the Veteran meets the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2010).  The 
issue then is whether the Veteran's service-connected disability 
nevertheless prohibits him from sustaining gainful employment, 
such that a TDIU rating may be assigned on an extraschedular 
basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
dated since December 2009.

2.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected right foot 
disability (status post-fracture and 
deformity of the right foot).  The claims 
folder should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  The rationale for all 
opinions must be provided.  Specifically, the 
examiner should provide the following 
information:

(a)  Identify all orthopedic pathology 
related to the Veteran's right foot.  
Provide an opinion as to whether the 
overall degree of impairment is best 
characterized as mild, moderate, 
moderately severe, or severe.  Conduct all 
necessary tests, to include X-rays and 
range of motion studies expressed in 
relation to the normal range of motion of 
the right foot.

(b)  State whether the Veteran's service-
connected right foot disability is 
manifested by any neurological impairment, 
and, if so, which nerves are involved, and 
the extent of the impairment.  The 
diagnostic criteria applicable to nerve 
impairment distinguish the types of 
paralysis: complete and incomplete.  Under 
incomplete paralysis, the degree of 
paralysis is further broken down into 
three categories: mild, moderate, and 
severe.  With those categories in mind, 
classify the Veteran's right foot 
disability, distinguishing among the 
categories and using the results of all 
pertinent testing of record.  If using 
results obtained from an EMG or nerve 
conduction velocity tests, explain, in 
terms meaningful to a layperson, the base 
line results versus those obtained for the 
Veteran.  Explain the meaning of any 
abnormal results that are obtained.

(c)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should be noted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  That determination 
should be portrayed in terms of the degree 
of additional range of motion loss.  The 
examiner should state what impact, if any, 
the Veteran's right foot disability has on 
his employment and daily living.

3.  Schedule the Veteran for an examination 
to ascertain the impact of his service-
connected disabilities on his 
unemployability.  The claims folder should be 
reviewed and that review should be indicated 
in the examination report.  The rationale for 
all opinions should be provided.  The 
examiner must evaluate and discuss the effect 
of all of the Veteran's service-connected 
disabilities on his employability.  The 
examiner should opine as to whether it is at 
least as likely as not (50 percent or more 
probability) that the Veteran's service-
connected disabilities (PTSD, diabetes 
mellitus, right foot disability, bilateral 
hearing loss, tinnitus, bilateral cataracts, 
and erectile dysfunction), without 
consideration of his non-service-connected 
disabilities, render him unable to secure or 
follow a substantially gainful occupation.  
The rationale for any opinion must be 
provided.

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for 

Veterans Claims for development or other action must be handled 
in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


